Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,068,689 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/379754
US 11,068,689 B2
A method of tracking motion of a fluid with an imaging system comprising the steps of: defining a region of interest containing fluid in motion with a controller of the imaging system;
A method of tracking motion of an object with an imaging system comprising the steps of: defining a fiducial region in a region of interest with a controller of the imaging system;
transmitting a series of unfocused ultrasound pings into the region of interest from a transducer array of the imaging system;
transmitting a series of unfocused ultrasound pings into the region of interest from a transducer array of the imaging system;
receiving echoes from the series of unfocused ultrasound pings with a plurality of transducer elements of the transducer array;
receiving echoes from the series of transmitted unfocused ultrasound pings with a plurality of transducer elements of the transducer array; 
identifying a fingerprint within the fiducial region, wherein the fingerprint comprises a pattern of data in the received echoes that is identifiable as a data string; 
 identifying a fingerprint within the fiducial region, wherein the fingerprint comprises a pattern of data in the received echoes that is identifiable as a data string;
storing echo data received by each of the plurality of transducer elements in a separate memory string;
storing echo data received by each of the plurality of transducer elements in a separate memory string; 
detecting movement of the fingerprint with the controller; 
detecting movement of the fingerprint with the controller;
monitoring movement associated with a position of the identified fingerprint for as long as the pattern associated with the identified fingerprint is identifiable;
tracking movement of the fingerprint to a new position with the controller;
and communicating a signal with the controller indicating that movement of an object relative to the transducer array has occurred.
and communicating a signal with the controller indicating a new position of the fingerprint or a new position of the object.


Allowable Subject Matter
Claims 1-10 would be allowable once the double patenting rejection described herein above is overcome. 
The innovation that makes claim 1 allowable is “ identifying a fingerprint within the fiducial region, wherein the fingerprint comprises a pattern of data in the received echoes that is identifiable as a data string; storing echo data received by each of the plurality of transducer elements in a separate memory string; detecting movement of the fingerprint with the controller; monitoring movement associated with a position of the identified fingerprint for as long as the pattern associated with the identified fingerprint is identifiable;”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661